HENIX RESOURCES INC. #41 Huancheng Road Xinjian Township Jinyun County Zhejian P.R. China March 29, 2010 United States Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Henix Resources, Inc. Form 8-K Filed March 10, 2010 File No. 0-52747 In connection to your letter dated March 11, 2009, please be advised that the revisions you requested were made on the amendment filed with the SEC on March 15, 2010. In connection with responding to your comments, the company acknowledges that: · The company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Date: March 29, 2010 HENIX RESOURCES INC. By: YONGFU ZHU Yongfu Zhu President, Principal Executive Officer, Treasurer, Secretary, Principal Financial Officer, Principal Accounting Officer and sole member of the Board of Directors.
